Exhibit 10.1

 
COCRYSTAL PHARMA, INC.  
 

September 21, 2015 CONFIDENTIAL

 
Mr. Curtis Dale


Re: Employment Offer and Terms


Dear Chip:


This letter is an offer of employment from Cocrystal Pharma, Inc. (“COCP” or the
“Company”). If the terms are acceptable to you please indicate your by signing
and dating this letter and returning the same to me.


1. Position. Commencing on September 21, 2015, (“Commencement Date”), you will
serve the Company as Controller. You will report directly to the Chief Financial
Officer of COCP.


2. Base Salary. Your annualized base salary will be One Hundred Twenty Five
Thousand Dollars (US$125,000.00) payable in accordance with the Company’s
prevailing payroll practices for employees. Your Base Salary will be reviewed
periodically and may be increased at the Company’s sole discretion based on your
individual performance and attainment of Company objectives. All forms of
compensation from the Company will be subject to applicable withholding and
payroll taxes.


3. Stock Options Inducement Grant. As an inducement to you to accept employment,
subject to the approval of the Compensation Committee of the COCP Board of
Directors and the Company’s 2015 Amended Stock Incentive Plan you shall be
granted options to purchase One Hundred Thousand (100,000) shares of COCP’s
common stock within a reasonable time after your Commencement Date with an
exercise price equal to the closing price of the common shares on the date of
the grant on any exchange on which COCP’s shares are then traded (the
“Inducement Grant” ). The Inducement Grant will vest in four annual installments
of one quarter of the shares granted, with the first such installment to vest on
the first anniversary of your Commencement Date, and shall continue to vest on
that schedule.


4. Bonus. You may be eligible for a bonus in the Company’s sole discretion. The
payment of any bonus shall be subject to the attainment of individual and
Company goals as determined for by the Company. For any bonus awarded for 2015,
the bonus amount will be pro-rated for the percentage of weeks you are employed
in 2015.


5. Benefits. You will be entitled to participate in such benefit programs as are
made available to other employees of the Company and subject to the terms of
such programs. You will receive one week paid vacation for the 2015 and are
eligible for three (3) weeks paid vacation each year. You will also receive sick
days and other holidays in accordance with the Company’s then prevailing
policies.

6. Reimbursement for Expenses. The Company shall reimburse you for approved
travel and other work-related out-of-pocket, reasonable expenses incurred by you
in the course of your employment, subject to Company’s applicable procedures.


7. Additional payments upon Severance. In the event of a termination without
cause, you will be entitled to six (6) months of base salary. You will also
receive unpaid and accrued vacation, sick leave and any other statutory
compensation earned but unpaid.


8. Place of Employment. Your place of employment is at the company’s
headquarters in Tucker, Georgia and you shall be required to travel to other
meeting places from time to time.


9. Relocation Expenses. There are no relocation expenses associated with your
employment.


10. Term of employment. You are an employee-at-will. You may resign or the
Company may terminate your employment, at any time and for any or for no reason.
Nothing in this letter shall be construed to alter the at-will nature of your
employment, nor shall anything in this letter be construed as providing you with
a definite term of employment.


11. Confidentiality. Employee recognizes and acknowledges that the Proprietary
Information (as defined in below) is a valuable, special and unique asset of the
business of the Company and its affiliates. As a result, both during the Term
and thereafter, Employee will not, without the prior written consent of the
Company, for any reason divulge to any third-party or use for his own benefit,
or for any purpose other than the exclusive benefit of the Company and its
affiliates, any Proprietary Information. Notwithstanding the foregoing, if
Employee is compelled to disclose Proprietary Information by court order or
other legal or regulatory process, to the extent permitted by applicable law, he
shall promptly so notify the Company so that it may seek a protective order or
other assurance that confidential treatment of such Proprietary Information
shall be afforded, and Employee shall reasonably cooperate with the Company and
its affiliates in connection therewith. If Employee is so obligated by court
order or other legal process to disclose Proprietary Information it will
disclose only the minimum amount of such Proprietary Information as is necessary
for Employee to comply with such court order or other legal process.
 
 
 

--------------------------------------------------------------------------------

 
 
12. Property of the Company.


12.1 Proprietary Information. “Proprietary Information” means any and all
proprietary information developed or acquired by the Company or any of its
subsidiaries or affiliates that is not specifically authorized for disclosure to
the public by Company. Such Proprietary Information shall include, but shall not
be limited to, the following items and information relating to the following
items: (a) all intellectual property and proprietary rights of the Company
(including, without limitation, the Intellectual Property), (b) computer codes
and instructions, processing systems and techniques, inputs and outputs
(regardless of the media on which stored or located) and hardware and software
configurations, designs, architecture and interfaces, (c) business research,
studies, procedures and costs, (d) financial data, (e) distribution methods, (f)
marketing data, methods, plans and efforts, (g) the identities of actual and
prospective suppliers, (h) the terms of contracts and agreements with, the needs
and requirements of, and the Company’s or its affiliates’ course of dealing
with, actual or prospective suppliers, (i) personnel information, (j) customer
and vendor credit information, and (k) information received from third parties
subject to obligations of nondisclosure or non-use. Failure by the Company or
its affiliates to mark any of the Proprietary Information as confidential or
proprietary shall not affect its status as Proprietary Information. All right,
title and interest in and to Proprietary Information will be and remain the sole
and exclusive property of the Company and its affiliates. Employee will not
remove from the Company’s or its affiliates’ offices or premises any documents,
records, notebooks, files, correspondence, reports, memoranda or similar
materials of or containing Proprietary Information, or other materials or
property of any kind belonging to the Company or its affiliates unless necessary
or appropriate in the performance of his duties to the Company and its
affiliates. If the Employee removes such materials or property in the
performance of his duties, he will return such materials or property promptly
after the removal has served its purpose. Employee will not make, retain, remove
and/or distribute any copies of any such materials or property, or divulge to
any third person the nature of and/or contents of such materials or property,
except to the extent necessary to satisfy contractual obligations of the Company
or its affiliates or to perform his duties on behalf of the Company and its
affiliates. Upon termination of Employee’s employment with the Company, he will
leave with the Company and its affiliates or promptly return to the Company and
its affiliates all originals and copies of such materials or property then in
his possession.
 
12.2 Intellectual Property. Employee agrees that all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents and patent applications claiming such
inventions, (b) all trademarks, service marks, trade dress, logos, trade names,
fictitious names, brand names, brand marks and corporate names, together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets (including research
and development, know-how, formulas, compositions, manufacturing and production
processes and techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights, (h) all
copies and tangible embodiments thereof (in whatever form or medium), or (i)
similar intangible personal property which have been or are developed or created
in whole or in part by Employee (1) at any time and at any place while Employee
is employed by Company and which, in the case of any or all of the foregoing,
are related to and used in connection with the business of the Company or its
affiliates, or (2) as a result of tasks assigned to Employee by the Company or
its affiliates are defined as “Intellectual Property.” Employee further agrees
that all Intellectual Property will be considered “works made for hire” as that
term is defined in Section 101 of the Copyright Act (17 U.S.C. § 101) and that
all right, title and interest in such Intellectual Property will be the sole and
exclusive property of the Company and its affiliates. To the extent that any of
the Intellectual Property may not by law be considered a work made for hire, or
to the extent that, notwithstanding the foregoing, Employee retains any interest
in the Intellectual Property, Employee hereby irrevocably assigns and transfers
to the Company and its affiliates any and all right, title, or interest that
Employee may now or in the future have in the Intellectual Property under
patent, copyright, trade secret, trademark or other law, in perpetuity or for
the longest period otherwise permitted by law, without the necessity of further
consideration. The Company and its affiliates will be entitled to obtain and
hold in its own name all copyrights, patents, trade secrets, trademarks and
other similar registrations with respect to such Intellectual Property. Employee
further agrees to execute any and all documents and provide any further
cooperation or assistance reasonably required by the Company, at the Company’s
expense, to perfect, maintain or otherwise protect its rights in the
Intellectual Property. If the Company or its affiliates, as applicable, are
unable after reasonable efforts to secure Employee’s signature, cooperation or
assistance in accordance with the preceding sentence, whether because of
Employee’s incapacity or any other reason whatsoever, Employee hereby designates
and appoints the Company, the appropriate affiliate, or their respective
designee as Employee’s agent and attorney-in-fact, to act on his behalf, to
execute and file documents and to do all other lawfully permitted acts necessary
or desirable to perfect, maintain or otherwise protect the Company’s or its
affiliates’ rights in the Intellectual Property. Employee acknowledges and
agrees that such appointment is coupled with an interest and is therefore
irrevocable.

 
 

--------------------------------------------------------------------------------

 
 
 
13. Covenant not to Compete. Employee covenants that, during his employment by
the Company and for a period of six (6) months following immediately thereafter
(the “Restricted Period”), Employee will not (except in his capacity as an
employee or director of the Company) do any of the following, directly or
indirectly:


13.1. engage or participate in or with any person, firm, corporation,
partnership, association or other entity engaged in developing, manufacturing,
marketing, distributing or selling, directly or indirectly, anti-viral
pharmaceutical products in the Hepatitis, Norovirus or Influenza categories or
any other product for indications that directly competes with a product
developed, manufactured, marketed, distributed or sold by the Company.
(“competing Business”) A division, subsidiary or similar business unit of an
entity that does not engage in the business activities described in this
definition will not be considered a Competing Business even if another separate
division, subsidiary or similar business unit does engage in such activities;


13.2. become interested in (as owner, stockholder, lender, partner, coventurer,
director, officer, employee, agent or consultant) any person, firm, corporation,
association or other entity engaged in a Competing Business. Notwithstanding the
foregoing, Employee may hold up to 1% of the outstanding securities of any class
of any publicly-traded securities of any company;


13.3. influence or attempt to influence any employee, consultant, supplier,
licensor, licensee, contractor, agent, strategic partner, distributor, customer
or other person to terminate or modify any written or oral agreement,
arrangement or course of dealing with the Company or any of its affiliates; or


13.4. solicit for employment or retention as an independent contractor (or
arrange to have any other person or entity solicit for employment or retention)
any person employed or retained by the Company or any of its affiliates.


14. Acknowledgement. Employee acknowledges that the restrictive covenants
contained in the Agreement at paragraphs 11, 12, 13 and all subparagraphs
therein (“Restrictive Covenants”) are reasonable and necessary to protect the
legitimate interests of the Company and its affiliates, that the duration and
geographic scope of the Restrictive Covenants are reasonable given the nature of
this Agreement and the position Employee holds within the Company, and that the
Company would not enter into this Agreement or otherwise employ or continue to
employ Employee unless Employee agrees to be bound by the Restrictive Covenants.


15. Governing Law and Jurisdiction. This letter may not be amended or modified
except by an express written agreement signed by you and a duly authorized
officer of the Company. This letter and the resolution of any disputes between
you and any COCP Group member will be governed by the laws of Georgia and
resolved in the state and federal courts located in Fulton County, GA.


16. Code of Conduct. You will be given copies of the Company’s employee handbook
and code of conduct when you commence employment or shortly thereafter. These
contain the Company’s policies and procedures. You are expected to abide by each
of these.


17. Other terms. This letter contains all of the terms of your employment with
the Company. It supersedes any prior understandings or agreements, whether oral
or written, regarding your employment.


Please indicate your agreement with these terms and accept this offer by signing
and dating this letter and returning it to me. Our employment is subject to (i)
the Company satisfactorily completing background checks on you (which you
authorize the Company to conduct and review) and (ii) your providing legal proof
of identity and authorization to work in the United States.


This offer, if not accepted, will expire at the close of business 5 days after
the date first set forth above.


Sincerely,


Cocrystal Pharma, Inc.


/s/ Walt A. Linscott_______
Walt Addison Linscott, Esq.
General Counsel and Corporate Secretary


On behalf of Cocrystal Pharma, Inc.


ACCEPTED AND AGREED TO:


/s/ Curtis Dale___________
Curtis Dale


September 21, 2015                 
Date
